



SETTLEMENT AGREEMENT AND RELEASE




This Settlement Agreement and Release (the “Agreement”) is made and entered into
as of this 15th day of February 2007 (the “Effective Date”) by and between
Ecotality, Inc., a Nevada corporation formerly known as Alchemy Enterprises,
Ltd. (“Ecotality”), Howard A. Foote, an individual and resident of California
(“Foote”), Elliott Winfield, an individual and resident of California
(“Winfield”), and Universal Power Vehicles Corporation, a Nevada corporation
(“UPV”) (collectively, the “Parties”).

RECITALS




WHEREAS, Ecotality is a publicly-traded technology company developing various
renewable energy sources and products, including the following technology (the
“Technology”):

•

an electric power cell system comprising an air-magnesium battery (the “Power
Cell”);

•

a Power Cell utilizing a salt and water solution or water steam, through which
electrically charged particles can move;

•

a Power Cell generating hydrogen either continuously or on-demand;

•

a system for managing electricity or hydrogen generated by the Power Cell;

•

a system and method for recycling magnesium and the by-product of the
hydrogen-generation process; and

•

a system for storing and distributing hydrogen generated by a Power Cell.




WHEREAS, Foote and Winfield, individually and on behalf of UPV, represented that
they had developed and owned certain rights, title and interest in and to
various inventions, development agreements, and know-how relating to and based
on the Technology, including certain provisional patent applications (the “UPV
Materials”);

WHEREAS, Ecotality desired to acquire from Foote, Winfield and UPV all of their
right title and interest in and to the UPV Materials and any future technology
developed by Foote, Winfield or UPV and relating to the Technology (the
“Intellectual Property”);

WHEREAS, Ecotality, Foote, Winfield and UPV entered into the following
agreements relating to the Intellectual Property with the intent that the
agreements vest in Ecotality all right, title and interest in and to the UPV
Materials, the Intellectual Property, and any past or future contributions made
to the Technology by Foote, Winfield or UPV (the “Ecotality Agreements”):

•

Technology Contribution Agreement between Ecotality, Foote and Winfield dated on
or about February 15, 2006 (the “TCA”);

•

Consulting Agreement between Ecotality and UPV dated on or about February or
March 2006;

•

Intellectual Property Assignment Agreement between Ecotality, Foote, Winfield
and UPV dated April 14, 2006 (the “IP Agreement”);

 

 

1




--------------------------------------------------------------------------------






•

Employment Agreement between Ecotality and Foote effective as of June 1, 2006
(the “Foote Employment Agreement”);

•

Employment Agreement between Ecotality and Winfield effective as of June 1,
2006; and

•

Patent Assignment Agreement between Foote, UPV and Ecotality and dated September
7, 2006 (the “Patent Assignment Agreement”).




WHEREAS, as partial consideration of the referenced Agreements, on or about
February 15, 2006, Harold W. Sciotto (“Sciotto”), a majority shareholder of
Ecotality, placed 1,813,333 shares of Ecotality stock (now approximately
32,000,000 shares after a 17.6471:1 split) in escrow for the benefit of Foote
and approximately 453,333 shares of Ecotality stock (now approximately 8,000,013
shares after a 17.6471:1 split) in escrow for the benefit of Winfield, to be
released only upon the fulfillment of certain terms and conditions regarding the
Technology (the “Escrow Agreements”);

WHEREAS, a dispute arose between Ecotality and Foote concerning Foote’s
compliance with certain terms of the Foote Employment Agreement and on about
October 8, 2006, Ecotality placed Foote on paid administrative leave;

WHEREAS, on or about November 7, 2006, Winfield voluntarily resigned from his
employment with Ecotality;

WHEREAS, on or about November 30, 2006, the Ecotality Board of Directors voted
to terminate the Foote Employment Agreement;

WHEREAS, the parties desire and intend to settle and resolve all known disputes
and uncertainties between them as they relate to the Ecotality Agreements and
ownership of the UPV Materials, the Intellectual Property and the Technology by
Ecotality, and conclude the employment relationship on an amicable basis as set
forth in this Agreement, and have therefore agreed to enter into this Agreement
as a full and complete expression of their agreement and understanding.

NOW THEREFORE, in consideration of the acts, payments, covenants, and mutual
agreements herein described and agreed to be performed, the parties agree as
follows:

2







--------------------------------------------------------------------------------






AGREEMENT

1.

Full Assignment of Inventions and Intellectual Property.




1.1

Foote, Winfield and UPV, on behalf of themselves and any related parent company,
subsidiary, or affiliate, hereby assign, transfer and convey to Ecotality, and
agree to assign, transfer and convey to Ecotality in the future, all of their
right, title and interest in and to the Technology, UPV Materials, and
Intellectual Property, including the right to sue for past infringement and
recover damages therefor.  By this assignment, Ecotality has the sole and
exclusive right, effective immediately, to direct and control development of the
Technology, UPV Materials and Intellectual Property, prosecution of any patents
on the Technology, as well as any registrations or applications for federal or
state registration of any trademarks or copyrights in the Technology.




1.2

Foote, Winfield and UPV hereby release all claims to the Technology, UPV
Materials, Intellectual Property or any contracts or agreements relating thereto
and agree to execute any assignments or other documents as may be requested by
Ecotality in the future in order to perfect, preserve and protect Ecotality’s
ownership in the Technology, UPV Materials and Intellectual Property.  




1.3

Foote, Winfield and UPV shall forever refrain from making any claims to the
Technology, UPV Materials, or Intellectual Property, including claims of
inventorship, a shop right, or an implied license.




1.4

Foote, Winfield and UPV shall provide reasonable cooperation to Ecotality and
promptly respond to requests for information, documents, or other materials
pertaining to the Technology.




1.5

This Agreement is not intended to modify, supersede, or nullify any existing
agreements between the parties relating to ownership of the Technology, UPV
materials or Intellectual Property.  To the extent there are contradictions
between this Agreement and any existing agreement between the parties, this
Agreement is intended to clarify the language, scope, purpose and intent of said
agreements and any contradictions shall be read in favor of Ecotality and its
complete ownership of all right, title and interest in and to the Technology and
Intellectual Property.




2.

Cancellation of Escrow Agreements. Foote and Winfield shall, within five (5)
days of the Effective Date, use their best efforts to cause the Escrow
Agreements to be terminated and all stock held therein released to Sciotto, as
he may direct and agree, free and clear of any liens, encumbrances, or claims by
Foote, Winfield or any other party.  Foote and Winfield herein release and
discharge Sciotto and the escrow agent of claims to the shares held in escrow
and all claims, causes of action, or rights of any liability, damage, or
obligations of any kind, type, or nature, whether presently known or unknown,
accrued, or not accrued, which they may have, or may have had, against Sciotto
and the escrow agent concerning the Escrow Agreements and disposition of the
shares held therein.  

3







--------------------------------------------------------------------------------






3.

Resignation from Ecotality Board of Directors. Foote shall, within five (5) days
of the Effective Date, resign from the Ecotality Board of Directors and refrain
from seeking election to the Board in the future.




4.

Identification of Contracts.  Foote, Winfield and UPV shall, within five (5)
days of the Effective Date, identify in writing and in detail for Ecotality all
contracts or other agreements they have entered into, verbally or in writing,
with any third party concerning Ecotality or the Technology, including any
non-disclosure agreements, technology development agreements, letters of intent,
or related documents.




5.

Return of Documents and Disclosure of Confidential Matters.  




5.1

Foote, Winfield and UPV agree that all financial data, sales and customer data,
research development plans and results, contracts, agreements, literature,
manuals, catalogs, brochures, books, records, computer files and applications,
maps, correspondence and other materials furnished or made available to them or
any of their business contacts, or created, prepared or secured through the
efforts of the them and relating to the business conducted by Ecotality, whether
or not containing any confidential information, are and shall remain the
property of Ecotality.   Foote, Winfield and UPV represent and warrant that they
shall deliver all such materials, including all copies thereof, to Ecotality
within ten (10) days of the Effective Date.  Other than as expressly directed by
Ecotality, Foote, Winfield and UPV shall never, directly or indirectly, sell,
use, disclose, lecture upon, or publish data or information containing or
relating to any confidential information or technology of Ecotality.  




5.2

Foote, Winfield and UPV represent and warrant that they shall, within ten (10)
days of the Effective Date, deliver to Ecotality all files and documentation
relating to the Technology or the business operations of Ecotality, including,
but not limited to, business records and documents reflecting any communications
with any current, past or potential Ecotality employees, consultants,
contractors, vendors, suppliers, distributors, manufacturers, licensors,
licensees, or developers (the “Documentation”).  Documentation shall include,
but is not limited to, any written, recorded, or printed matter, in paper or
electronic form, including, letters, emails, drawings, recordings, invoices,
proposals, contracts, computer discs or tapes, letters of intent, meeting
minutes, computer code, notes, correspondence, itineraries, financial records,
summaries of records of conversations or conferences, minutes or reports and/or
summaries or interviews, reports and/or summaries of investigations, opinions or
reports.  Specifically included within the scope of this section are documents
reflecting communications relating to the Technology or business operations of
Ecotality with or regarding California Institute of Technology, Jet Propulsion
Laboratories (“JPL”), Andrew Kindler, 3M, DesignLine International Holdings,
Ltd, and companies, vendors and/or government officials in China and/or Hong
Kong.




4







--------------------------------------------------------------------------------






6.

Relation to Ecotality Agreements.  Foote, Winfield and UPV acknowledge and agree
that, unless previously terminated by Ecotality, and until the Ecotality
Agreements are modified by the Parties through separate negotiations and written
instruments, the Ecotality Agreements concerning ownership of the Technology,
UPV Materials, and Intellectual Property shall remain in full force and effect
and the Parties shall continue to abide by all terms of those agreements.  This
Agreement is to be read in conjunction with the TCA, the IP Agreement, and the
Patent Assignment Agreement, which shall remain in full force and effect.  Such
agreements shall be read in conjunction with, and not in conflict with, this
Agreement. To the extent there is a conflict between this Agreement and any
prior Ecotality Agreements, the terms of this Agreement shall prevail.




7.

Representations and Warranties.  Foote, Winfield and UPV represent and warrant
to Ecotality as follows:




7.1

They have the full right, power and authority to enter into this Agreement and
perform their obligations under this Agreement without being in breach of
obligations owed to any third party.




7.2

The execution and delivery of this Agreement by UPV and the consummation by UPV
of the transactions contemplated by this Agreement have been duly authorized by
UPV.




7.3

They have not assigned, sold, transferred, negotiated, pledged or otherwise
disposed of or purported to assign, sell, transfer, negotiate, pledge or
otherwise dispose of the Technology, any of the Ecotality Agreements, the Escrow
Agreements, or any of the claims being release herein other than to Ecotality.




7.4

They are not aware of any facts or circumstances that would impact the veracity
or viability of the Technology, Ecotality’s anticipated business plans, and the
performance of the representations, warranties and obligations contemplated
under this Agreement.




7.5

They have not disclosed to any third party any Ecotality trade secrets,
proprietary or confidential information, or non-public information concerning
the Technology or Ecotality business plans.




7.6

They have not disclosed to others, directly or indirectly, any third-party
confidential or proprietary information subject to a non-disclosure,
confidentiality, or similar agreement to which Ecotality is bound.




7.7

They shall maintain the confidentiality of all trade secrets and other
confidential information of Ecotality, including, but not limited to,
information on Ecotality’s technology, vendors, licensing, contracts, employees,
and related information.

 

5







--------------------------------------------------------------------------------






7.8

They will reasonably cooperate with Ecotality in connection with the
preparation, filing, prosecution, maintenance and defense of the Technology and
any suit for infringement of the Technology brought by Ecotality against a third
party.




7.9

They will not make any false or misleading comments about Ecotality or its
officers, directors, shareholders, employees, vendors, technologies, business
plans, business partners, contractors, or strategies.




7.10

They shall not make in any form, to any person, any negative, harmful,
derogatory, damaging or disparaging statements or comments about Ecotality or
its officers, directors, shareholders, employees, vendors, technologies,
business plans, business partners, contractors, or strategies, except and only
to the extent any statements or reporting is required or compelled by law.




7.11

They are not now, have not been in the past, and have not been promised to be in
the future, an officer, director or shareholders of DesignLine International
Holdings, LLC or any of its parents, subsidiaries or affiliates.




7.12

Exhibit A contains a complete list of all known or potential third-party
claimants or creditors of Ecotality that have threatened, or may reasonably be
anticipated to have, a claim against Ecotality within the next three (3) years
relating to or arising out of any activities, conduct, contracts, statements,
representations, omissions, or agreements by Foote, Winfield or UPV.   It is
expressly agreed and understood by Foote, Winfield and UPV that the release
provided by Ecotality herein is limited to the known claims, issues, actions,
and activities identified in this Agreement and the attached Exhibit A.  All
other claims are expressly excluded from the Ecotality release.




8.

Termination of Employment.




8.1

Foote, Winfield and UPV acknowledge and agree that their consulting and
employment relationships with Ecotality ended on November 30, 2006, November 7,
2006, and June 1, 2006, respectively.   No wages, benefits or other compensation
are due from Ecotality.




FOOTE AND WINFIELD AGREE THAT THE CONSIDERATION RECEIVED BY THEM UNDER THIS
AGREEMENT, INCLUDING THE PAYMENT DESCRIBED HEREIN, IS IN FULL AND COMPLETE
SATISFACTION OF ANY AND ALL CLAIMS, CAUSES OF ACTION, OR RIGHTS OF ANY
LIABILITY, DAMAGE, OR OBLIGATIONS OF ANY KIND, TYPE, OR NATURE, WHETHER
PRESENTLY KNOWN OR UNKNOWN, ACCRUED, OR NOT ACCRUED, WHICH THEY MAY HAVE, OR MAY
HAVE HAD, AGAINST ECOTALITY, INCLUDING, BUT NOT LIMITED TO, THOSE CLAIMS THAT
ARISE OUT OF, OR IN ANY MANNER RELATE TO, ANY PAST OR PRESENT RELATIONSHIP
BETWEEN THE PARTIES, INCLUDING, BUT NOT LIMITED TO, ANY EMPLOYMENT RELATIONSHIP,
UP TO THE DATE OF EXECUTION OF THIS AGREEMENT.  FOOTE AND WINFIELD ACKNOWLEDGE
AND AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THEY NO LONGER HAVE THE RIGHT
TO ASSERT ANY CLAIM OR LAWSUIT OF ANY KIND ATTEMPTING TO RECOVER MONEY OR ANY
OTHER RELIEF AGAINST ECOTALITY FOR ANY PAST OR PRESENT RELATIONSHIP BETWEEN THE
PARTIES, INCLUDING, BUT NOT LIMITED TO, ANY EMPLOYMENT RELATIONSHIP.
Notwithstanding anything herein to the contrary, no provision of this Agreement
shall constitute a release of any claim arising out of a breach of this
Agreement - all such claims being expressly reserved.

 

6







--------------------------------------------------------------------------------






8.2

By way of example only, and without limiting the immediately preceding
paragraph, this release includes, but is not limited to, all claims asserted, or
which could have been asserted, under federal, state, or local constitution,
law, regulation, ordinance or common law, as amended, that in any way relate to
employment, discrimination or harassment in employment, termination of
employment, or retaliation with respect to the employment, including but not
limited to:




                                8.2.1      Any claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;

                                8.2.2      Any claims under 42 USC § 1981;

                                8.2.3      Any claims under the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq.;

                                8.2.4      Any claims under the Family and
Medical Leave Act, 29 U.S.C. § 2601, et seq.;

                                8.2.5      Any claims under the Age
Discrimination in Employment Act (ADEA) and the Older Workers’ Benefit
Protection Act of 1990, 29 U.S.C. § 621 et seq.;

                                8.2.7      Any claims under state
anti-discrimination statutes;

                                8.2.8      Any and all claims for alleged breach
of an express or implied contract;

                                8.2.9      Any and all claims for payments of
wages under A.R.S. § 23 – 350 et seq. or the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq.;

                                8.2.10    Any and all tort claims, including but
not limited to alleged false imprisonment, conspiracy, infliction of emotional
distress, negligent hiring, supervision or retention, retaliation for assertion
of workers’ compensation rights and/or invasion of privacy;

                                8.2.11    Any and all claims under workers’
compensation law;

                                8.2.12    Any and all claims of unemployment
compensation;

                                8.2.13    Any and all claims under the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and

                                8.2.14    Any and all claims for attorneys’
fees.




9.

Protection of Company Information, Property and Interests.  Foote, Winfield and
UPV agree that the nature of Ecotality’s business requires the restrictions set
forth below and that the same are reasonably necessary for the protection of
Ecotality’s business and are not unreasonably restrictive of Foote’s, Winfield’s
or UPV’s ability to earn an appropriate livelihood or to engage in any
professional business or employment in which they are presently or have in the
past been engaged.  The parties agree that the restrictions in Sections and
 below shall apply to, and the geographic scope of those provisions (the
“Restricted Area”) shall extend to, anywhere within the world that Ecotality
conducts business operations; except that if a court or arbitrator finds that
such a Restricted Area is not reasonably necessary to protect the legitimate
business interests of Ecotality, then the Restricted Area shall be any state
within the United States of America where Ecotality conducts business
operations; except that if a court or arbitrator finds such a Restricted Area is
not reasonably necessary to protect the legitimate business interest of
Employer, then the Restricted Area shall extend to any city where Ecotality
conducts business operations; except that if a court or arbitrator finds such a
Restricted Area is not reasonably necessary to protect the legitimate business
interest of Ecotality, then the Restricted Area shall extend to and throughout
the state of Arizona.

 

7







--------------------------------------------------------------------------------






9.1

Non-Solicitation of Customers and Potential Customers.   Foote, Winfield and UPV
agree that, without the prior written consent of Ecotality, they will not own or
have any interest, directly or indirectly, in, or act as an officer, director,
agent, employee, or consultant of, or assist in any way or in any capacity, any
person, firm association, partnership, corporation, or other entity which
develops or licenses technologies or products or services in competition with
Ecotality anywhere within the world where any confidential information acquired
by them through their work in relation to the Technology, UPV Materials or
Intellectual Property would reasonably be considered advantageous to such other
competing entity.  The Restricted Period for purposes of this Section  shall be
the three (3) years immediately following the Effective Date; except that if a
court or arbitrator finds that three (3) years Restricted Period is not
reasonably necessary to protect the legitimate business interests of Ecotality,
the Restricted Period shall be the two (2) years immediately following the
Effective Date; except that if a court or arbitrator finds that the two (2)
years Restricted Period is not reasonably necessary to protect the legitimate
business interests of Ecotality, the Restricted Period shall be the one (1) year
immediately following the Effective Date; except that if a court or arbitrator
finds that the one (1) year Restricted Period is not reasonably necessary to
protect the legitimate business interests of Ecotality, the Restricted Period
shall be the six (6) months immediately following the Effective Date.




9.2

Non-Solicitation of Employees/Agents.  Foote, Winfield and UPV agree that they
will not directly or indirectly entice, induce, or in any manner influence any
person who is, or shall be, in the service of Ecotality, as an employee,
officers, director, contractor, vendor, agent, or business partner, to leave
such service for the purpose of engaging in business or being employed by or
associated with any person, firm, association, partnership, corporation, or
other entity which is in competition with Ecotality.  The Restricted Period for
purposes of this Section  shall be the two (2) years immediately following the
Effective Date; except that if a court or arbitrator finds that a two (2) year
Restricted Period is not reasonably necessary to protect the legitimate business
interests of Ecotality, the Restricted Period shall be the one (1) year
immediately following the Effective Date; except that if a court or arbitrator
finds that the one (1) year Restricted Period is not reasonably necessary to
protect the legitimate business interests of Ecotality, the Restricted Period
shall be the six (6) months immediately following the Effective Date; except
that if a court or arbitrator finds that the six (6) months Restricted Period is
not reasonably necessary to protect the legitimate business interests of
Ecotality, the Restricted Period shall be the three (3) months immediately
following the Effective Date.




8







--------------------------------------------------------------------------------






9.3

Non-Competition.  During the term of the Restricted Period, as hereafter
defined, Foote, Winfield, UPV, and/or any entity in which they have a direct or
indirect ownership interest, shall not, without the prior written consent of
Ecotality, directly or indirectly, own, manage, operate, be employed by,
participate in, render services to, solicit customers or contracts for, or
otherwise be connected in any manner with the ownership, management, operation,
or control of any business in competition with Ecotality or engaged in any
business activities that are the same or substantially similar to Ecotality’s
business activities during the term(s) Foote and Winfield were employed by, or
were affiliated with, Ecotality or where any confidential information acquired
by them would reasonably be considered advantageous to such other competing
entity.   The Restricted Period for purposes of this Section  shall be the three
(3) years immediately following the Effective Date; except that if a court or
arbitrator finds that three (3) years Restricted Period is not reasonably
necessary to protect the legitimate business interests of Ecotality, the
Restricted Period shall be the two (2) years immediately following the Effective
Date; except that if a court or arbitrator finds that the two (2) years
Restricted Period is not reasonably necessary to protect the legitimate business
interests of Ecotality, the Restricted Period shall be the nine (9) months
immediately following the Effective Date; except that if a court or arbitrator
finds that the nine (9) months Restricted Period is not reasonably necessary to
protect the legitimate business interests of Employer, the Restricted Period
shall be the six (6) months immediately following the Effective Date.




9.4

Length of Time Periods.  The length of the Restricted Periods in this Agreement
is a material term and represents consideration for the benefits provided by
Ecotality. Any period of time during which Foote, Winfield or UPV are in
violation of the covenants under this Section shall operate to extend the
duration of the Restricted Period for the same length of time during which they
are in such violation.




In the event that any court shall finally hold that the time or territory or any
other provision of this Section 9 constitutes an unreasonable restriction
against Foote, Winfield or UPV, they agree that the provisions hereof shall not
be rendered void but shall apply as to such time, territory and other extent as
the court may determine to be a reasonable restriction under the circumstances
involved.  Foote, Winfield and UPV understand that a breach of obligations under
this Section 9 could cause the company irreparable harm for which the company
may seek injunctive relief.




10.

Consideration.  Subject to the accuracy of the representations and warranties
contained herein and the fulfillment by Foote, Winfield and UPV of all actions
and obligations herein described, within thirty (30) days of the Effective Date
Ecotality shall use its best efforts to cause the following to occur:




10.1

Ecotality shall, within five (5) days of the Effective Date of this Agreement,
deposit in escrow or otherwise direct payment for the benefit of Foote and
Winfield the sum of Six Hundred Thousand Dollars ($600,000) (the “Payment”).
Payment shall be made to an established escrow account designated by Foote and
Winfield.  Foote and Winfield shall provide the escrow agent instructions as to
the disposition of the Payment between them or any third parties and release
Ecotality from any liability in connection therewith.  Foote and Winfield shall
execute any documents reasonably requested by Ecotality to memorialize this
request and instruction with respect to the Payment and hereby release and
discharge Ecotality for liability for any payments made to or from the escrow
account or anyone else in accordance with their request and instructions.

 

9







--------------------------------------------------------------------------------






10.2

Foote and Winfield shall be issued a cumulative total of 1.5 million (1,500,000)
shares of Rule 144 Ecotality stock.  The stock shall be issued to Foote and
Winfield jointly, with right of survivorship, unless Foote and Winfield provide
Ecotality, within ten (10) days of the Effective Date, reasonable alternative
instructions.




11.

Mutual Release.  




11.1

Release by Foote, Winfield and UPV.  Subject to and conditioned upon the
accuracy of the representations and warranties herein, and the fulfillment by
Ecotality of all obligations under this Agreement, Foote, Winfield and UPV, on
behalf of themselves and, as applicable, their officers, directors, owners,
principals, partners, shareholders, investors, employees, agents, insurers,
attorneys, representatives, parents, subsidiaries, affiliates, predecessors,
assigns, successors, heirs, spouses, personal representatives, and each of them,
hereby release and forever discharge Ecotality, its officers, directors, owners,
principals, partners, shareholders, investors, employees, agents, insurers,
attorneys, representatives, parents, subsidiaries, affiliates, predecessors,
assigns, successors, and personal representatives, and each of them (all
collectively “Ecotality Releasees”), of and from any and all claims, demands,
actions, causes of action, obligations, losses, damages, agreements, promises,
costs, expenses (including, but not limited to, attorneys’ fees) and liabilities
of every kind or nature whatsoever, in law or equity, whether known or unknown,
whether fixed or contingent, whether liquidated or unliquidated, and whether in
the past, present or future, and regardless of the legal principle or theory on
which the same may be based, which they may have or may hereafter acquire,
against the Ecotality Releasees, or any of them, from the beginning of time
through and including the Effective Date of this Agreement.  It is the intention
of the Parties that this release and waiver of claims be complete and final, and
be construed broadly, so that all claims of any kind whatsoever by Foote,
Winfield or UPV against Ecotality are resolved hereby.




Foote, Winfield and UPV have been informed of and have read and are familiar
with § 1542 of the Civil Code of the State of California, which section
provides:




A general release does not extend to claims that the creditor does not know or
suspect to exist in his favor at the time of executing the release that, if
known by him, must have materially affected his settlement with the debtor.




Foote, Winfield and UPV hereby voluntarily waive against Ecotality all rights
under California Civil Code § 1542 and any other state or federal statute or
common law principle of similar effect.




Foote, Winfield and UPV understand that if the facts upon which this Agreement
is based are found hereafter to be different from the facts now believed to be
true, they expressly assume the risk of such possible difference in facts, and
agree that this Agreement shall remain effective notwithstanding such a
difference in facts.  Foote, Winfield and UPV agree that in executing this
Agreement, they rely wholly upon their own judgment, belief, and knowledge and
that no representations or statements regarding the above-mentioned matters or
regarding any other matters made by the Ecotality Releasees or by any other
person or persons representing the Ecotality Releasees have influenced them to
any extent whatsoever in executing this Agreement.

 

10







--------------------------------------------------------------------------------






11.2

Release by Ecotality.  Subject to and conditioned upon the accuracy of the
representations and warranties herein, and the fulfillment by Foote, Winfield
and UPV of all obligations under this Agreement, Ecotality hereby releases and
forever discharges Foote, Winfield UPV and, as applicable, their officers,
directors, owners, principals, partners, shareholders, investors, employees,
agents, insurers, attorneys, representatives, parents, subsidiaries, affiliates,
predecessors, assigns, successors, spouses, heirs, and personal representatives,
and each of them (all collectively “UPV Releasees”), of and from any and all
known claims, demands, actions, causes of action, obligations, losses, damages,
agreements, promises, costs, expenses (including, but not limited to, attorneys’
fees) and liabilities of every kind or nature whatsoever, in law or equity,
whether fixed or contingent, whether liquidated or unliquidated, and whether in
the past, present or future, and regardless of the legal principle or theory on
which the same may be based, which they may have or may hereafter acquire,
against the UPV Releasees, or any of them, from the beginning of time through
and including the Effective Date of this Agreement.  It is the intention of the
Parties that this release and waiver of claims be complete and final, and be
construed broadly, so that all known claims of any kind whatsoever by Ecotality
against Foote, Winfield or UPV are resolved hereby.




Ecotality expressly limits and excludes from this release and Agreement any
unknown claims Ecotality may have against Foote, Winfield and UPV and claims
relating to activities not identified on Exhibit A hereto.




12.

Indemnification.  Foote, Winfield and UPV, jointly and severally, (the
“Indemnitors”) agree to defend, indemnify and hold harmless Ecotality from and
against any and all Losses arising from any Indemnitor’s breach of any of the
representations and warranties herein or arising from any Indemnitor's failure
to fully and properly perform and discharge all of the obligations required
hereunder.  For purposes of this Section, “Losses” means each and all of the
following items to the extent actually paid or incurred:  losses, liabilities,
damages, judgments, fines, assessments, costs, royalties, penalties, amounts
paid in settlement and reasonable out-of-pocket costs and expenses (including
attorneys’ fees and expenses) incurred in connection therewith, including those
incurred in any action, suit, proceeding or claim arising from any of the
foregoing.




13.

Remedies.  In the event of any actual violation of any of the representations or
warranties of this Agreement, or a failure by Foote, Winfield or UPV to comply
with their obligations hereunder, Ecotality shall be entitled to preliminary and
permanent injunctive relief and actual damages. Nothing in this Agreement will
be construed so as to impair any legal or equitable right of any party hereto to
enforce any of the terms of this Agreement by any means, including without
limitation, an action for damages or a suit to obtain specific performance of
any or all of the terms of this Agreement.  In the event of such action, the
prevailing party shall be entitled to all costs of the action, including
reasonable attorneys’ fees, in addition to any other relief to which such party
may be entitled.  It is hereby expressly acknowledged by all parties to this
Agreement that a breach hereof by any party may cause such injury as U. S.
federal law and the laws of the state of Arizona recognize as immediate and
irreparable and that preliminary and permanent injunctive relief would be
appropriate in the event of such breach.

 

11







--------------------------------------------------------------------------------






14.

Confidentiality.  The negotiation, facts, and contents of this Agreement, the
acts reflected herein, and all correspondence or other documents or
communications reflecting or relating to such negotiations, facts, contents, and
acts (collectively “Confidential Information”) are non-public and confidential.
 The Parties represent, warrant, and agree that they will not disclose any of
the Confidential Information to any person or entity except (a) with the
express, written consent of the other Parties, (b) to the party’s auditors, tax
preparers, or taxing authorities, (c) pursuant to subpoena, (d) to legal
counsel, or (e) otherwise as required by law and only to the extent required by
law.




15.

Successors, Heirs and Assigns.  This Agreement is and shall be binding upon (i)
the officers, directors, successors, heirs and assigns of each Party, as
applicable, (ii) each past, present, direct or indirect parent, subsidiary,
division or affiliated entity of each Party, and (iii) each past or present
agent, representative or shareholder of the respective Parties.




16.

No Admission.  The Parties agree that this Agreement and the terms and
conditions hereof, may never be admitted into evidence against any Party hereto
or construed as a confession or admission of liability by any Party in any suit
or proceeding.




17.

Reliance.  Foote, Winfield and UPV represent and represent that: (i) they have
relied upon their own judgment regarding the consideration for and language of
this Agreement; (ii) they have been given the opportunity to consult with legal
counsel regarding the terms of this Agreement; (iii) they understand this
document and have obtained answers to questions that they have raised about the
document; and (iv) no statements made by Ecotality or its agents have in any way
coerced or unduly influenced them to execute this Agreement.  The parties
acknowledge that this Agreement is written in a manner that is understandable to
them and that they have read all of the paragraphs of this Agreement.  The
parties further acknowledge that they are entering into this Agreement freely,
knowingly, voluntarily, and with a full understanding of its terms and an intent
to be bound.




18.

Governing Law. This Agreement shall in all respects be interpreted, construed
and governed by and in accordance with the laws of the State of Arizona,
disregarding any conflicts of law provision, which may require the application
of the law of another jurisdiction. Each of the parties hereto hereby submits to
the jurisdiction of the state and federal courts located in Maricopa County,
Arizona, and agree that venue therein is convenient as the forum for any such
action, and expressly consents to the in personam jurisdiction for the purpose
of any such action or proceeding.  




19.

Attorneys’ Fees.  The prevailing Party in any dispute concerning this Agreement
shall be entitled to recover reasonable attorney's fees.




20.

Waiver.  No term of this Agreement shall be deemed waived, and no breach
excused, unless the waiver or excuse is in writing and signed by the Party or an
officer of the Party claimed to have waived or excused.

 

12







--------------------------------------------------------------------------------






21.

Assignment.  Neither this Agreement nor any rights, privileges, releases, or
dismissals granted under this Agreement or any of the Parties’ duties or
obligations hereunder shall be assignable or transferable by any Party (in
insolvency proceedings, by mergers, by operation of law, by purchase or
otherwise) except with the express prior written consent of the other Party.
 Any other purported assignment or transfer shall be void without such written
consent.




22.

Survival.  To the extent that the terms of this Agreement provide for rights,
interests, duties, claims, undertakings and obligations subsequent to the
termination or expiration of this Agreement, the terms of this Agreement shall
survive such termination or expiration.




23.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with regard to the subject matter hereof and supersedes any prior or
contemporaneous understandings, agreements and statements, in any form,
concerning such subject matter unless otherwise expressly herein reserved.
 Notwithstanding the foregoing, this Agreement is to be read in conjunction with
the TCA, the IP Agreement, and the Patent Assignment Agreement, which shall
remain in full force and effect.




The Parties represent that they have relied exclusively on the facts set forth
in this Agreement and upon no other statements, promises, or representations by
the other Parties in determining to enter into this Agreement.




Notwithstanding the foregoing, this Agreement is to be read in conjunction with
the TCA, the IP Agreement, and the Patent Assignment Agreement.  




24.

This Agreement is to be read in conjunction with the TCA which, collectively,
contain the entire agreement between the parties with respect to the subject
matter hereof and supersede all other prior agreements and undertakings between
the parties relating to the subject matter hereof.  




25.

Execution of Additional Documents. Each Party agrees to promptly execute such
other and further documents or instruments as may be required to fulfill the
obligations and requirements of this Agreement, or to comply with any laws,
rules or regulations necessary to carry out the intent of this Agreement.




26.

Counterparts.  This Agreement may be executed in counterparts, including by fax
signatures, each of which shall be deemed an original, and all of which together
shall constitute one and the same agreement.




27.

Headings.  The headings used herein are for descriptive purposes only and do not
limit or narrow in any way the content of this Agreement.




THE PARTIES HEREBY ACKNOWLEDGE, WARRANT, AND AGREE THAT THEY HAVE READ THE
ENTIRE RELEASE, UNDERSTAND ITS CONTENT AND MEANING, HAVE HAD THE OPPORTUNITY TO
DISCUSS WITH COUNSEL ALL THE TERMS AND CONSEQUENCES OF THIS RELEASE, AND EXECUTE
IT VOLUNTARILY.

 

13







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their duly authorized representatives with effect from the date first set
forth above.




HOWARD A. FOOTE







/s/ Howard A. Foote

ECOTALITY, INC.







By: /s/ Jonathan R. Read

Name: Jonathan R. Read

Title: President

ELLIOT WINFIELD







/s/ Elliott Winfield

UNIVERSAL POWER VEHICLES CORPORATION







By: /s/ Howard A. Foote

Name: Howard A. Foote

Title: President




 







14







--------------------------------------------------------------------------------






EXHIBIT A




Foote, Winfield and UPV are aware of the following known or potential
third-party claimants or creditors of Ecotality that have threatened or may
reasonably be anticipated to have a claim against Ecotality relating to or
arising out of any activities, conduct, contracts, statements, representations,
omissions, or agreements by Foote, Winfield or UPV.   

Name Of Company

Nature Of Claim

Factual Basis Of Potential Claim







NONE

NONE

NONE







   







   
































